—Judgment, Su*308preme Court, Bronx County (Joseph Cerbone, J.), rendered July 10, 2000, convicting defendant, after a jury trial, of criminal possession of a weapon in the second degree, and sentencing him to a term of five years, unanimously affirmed.
Defendant’s challenges to the prosecutor’s summation are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find that the prosecutor’s comment on defendant’s opportunity to tailor his testimony was permissible (People v Swift, 272 AD2d 126, lv denied 95 NY2d 871). We would further find that the other challenged remarks generally constituted fair comment on the evidence and the reasonable inferences to be drawn therefrom, and that there was nothing so egregious as to deny defendant a fair trial (see, People v Overlee, 236 AD2d 133, lv denied 91 NY2d 976; People v D'Alessandro, 184 AD2d 114, 118-119, lv denied 81 NY2d 884).
We perceive no basis for a reduction of sentence. Concur— Tom, J.P., Mazzarelli, Andrias, Sullivan and Friedman, JJ.